Appeal from an order of the Family Court, Erie County (Kevin M. Carter, J.), entered September 25, 2009 in a proceeding pursuant to Family Court Act article 6. The order, among other things, granted petitioner’s application to relocate with the subject children to the State of New Jersey.
It is hereby ordered that the order so appealed from is unanimously affirmed with costs.
Memorandum: Respondent mother contends on appeal that Family Court erred in denying her petition seeking a modification of the parties’ existing custody arrangement. The mother sought joint custody, with primary physical residence of the parties’ children with her. She further contends that the court erred in granting the petition in which petitioner father sought permission for the parties’ children to relocate with him from Buffalo to New Jersey. We affirm. Upon our review of the record, we agree with the court that the best interests of the children would not be served by granting the mother’s petition (see generally Eschbach v Eschbach, 56 NY2d 167, 171-174 [1982]; Fox v Fox, 177 AD2d 209, 210 [1992]). Furthermore, we conclude that the court properly considered the factors set forth in Matter of Tropea v Tropea (87 NY2d 727 [1996]) in determining that the children’s best interests would be served by granting the father’s petition (see generally Matter of Gillard v Gillard, 241 AD2d 966, 968 [1997]). Present — Martoche, J.P., Lindley, Sconiers, Pine and Gorski, JJ.